PARDEE, J.
Epitomized Opinion
Jennie Emmons filed with the Industrial Commis sion an application for an allowance of claim for death of husband from gas leaking from a flue in the factory. This not being allowed, she filed an appeal in the Common Pleas. Two petitions were filed which were dismissed. She secured a verdict but the time limitation for filing an appeal had expired. The Chemical company claimed that she was barred and the court had no jurisdiction.
Held:
1. The statute requires the informal appeal to be filed and does not require the petition to be filed within the limited time.
2. The proceeding -to determine liability under the law is not a civil action; jurisdiction attaches on filing of appeal; and it then proceeds like a civil action, and the court can give extension of rule, time to file pleading, as in other cases.